Buchanan, J.
Upon a careful review of this case we have found no reason to dissent from the conclusions of the former Supreme Court, embodied in the opinion pronounced at Alexandria, in the term of 1845.
In the period of time, which has since elapsed, one of the defendants, Austin Williams, has died, and his representatives have not been made party herein.
It is, therefore, adjudged and decreed, that the judgment heretofore rendcr-ered in this case by the former Supreme Court, be affirmed against John Routh.